Opinion issued April 18, 2013




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00263-CV
                           ———————————
                    IN RE JOSEPH R. WILLIE, II, Relator



            Original Proceeding on Petition for Writ of Mandamus



                         MEMORANDUM OPINION

      Relator, Joseph R. Willie, has filed a petition for writ of mandamus

challenging the trial court’s March 27, 2013 order denying his no-evidence

summary-judgment motion.1 See TEX. R. CIV. P. 166a(i).




1
      The underlying case is Commission for Lawyer Discipline v. Willie, No. 2007-
      69255, in the 133rd District Court of Harris County, Texas, the Honorable Lena
      Levario presiding via special appointment.
                                Applicable Law

      The denial of a no-evidence summary-judgment motion is no more

reviewable by appeal or mandamus than the denial of a matter-of-law summary-

judgment motion.    TEX. R. CIV. P. 166a cmt.       The denial of a no-evidence

summary-judgment motion should be treated the same as the denial of a summary-

judgment motion made under rule 166a(c). In re R.W., 129 S.W.3d 732, 744 (Tex.

App.—Fort Worth 2004, orig. proceeding). Accordingly, we have no jurisdiction

to review the trial court’s denial of Willie’s no-evidence summary-judgment

motion.

                                   Conclusion

      We deny the petition and all pending motions.

                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.




                                        2